Citation Nr: 1106813	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to accrued benefits, to include a claim for special 
monthly pension to include aid and attendance and a claim for the 
expenses of last sickness and burial.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had honorable military service in the United States 
Army from August 1942 to October 1945.  The Veteran died on July 
[redacted], 1991.  The Veteran may have been married at the time of his 
death and the appellant is the Veteran's and his purported 
widow's niece.  The purported widow passed away on April [redacted], 
2005.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2007 letter decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Six years after the Veteran's discharge from service in 1945, he 
submitted a copy of a divorce decree.  The spousal party on the 
document was listed as L.M.B. and it was effectuated on December 
[redacted], 1947.  Two years later, the Veteran submitted VA Form 10-P-10, 
Application for Hospital Treatment of Domiciliary Care.  On that 
document, I.B. was listed as the Veteran's wife.  (I.B. is the 
aunt of the appellant.)  

The Veteran submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in February 1971.  On that form, the 
Veteran indicated, under Items 25A through 27D, that he had 
previously been married to I.B. from March 1943 to April 1943 but 
that at the time of submission of the application for benefits, 
he was no longer married to her.  The Veteran then listed his son 
as his nearest relative (Item 31A).  

In 1976, the Veteran submitted VA Form 21-527, Income-Net Worth 
and Employment Statement.  When asked whether he was married, the 
Veteran indicated that he was married to I.B. on March [redacted], 1934.  
Following his submission of this form, the RO contacted the 
Veteran and asked for clarification of his marital status.  
Specifically, the RO wrote:

On your application dated February 24, 1971 
you showed you were divorced from [I.B.] in 
April 1943.  You also showed marriage to 
[L.M.] and a divorce from her in 1947.  Now 
you show that you have been married to 
[I.B.] since 1934.  Please clarify this 
information.

The claims folder does not contain any type of response from the 
Veteran.  However, in 1979, the Veteran submitted a VA Form 21-
6897, Statement of Income and Net Worth - Disability, that noted 
that he did not have a spouse.  The Veteran further stated that 
he did not have access to his former spouse's income.  Until the 
Veteran died in July 1991, all documents submitted by the Veteran 
to the RO reported that he was not married.  

The Veteran died on July [redacted], 1991.  On the preliminary 
Certificate of Death, in the item where a surviving spouse would 
be listed, the area was blank.  A certified copy of the 
Certificate of Death was received in the RO on July 29, 1991.  On 
that document, the Veteran was listed as being married to I.B.  
The document, along with an application for burial benefits, was 
submitted by I.B.  She also submitted a copy of her marriage 
license showing that she married the Veteran in March 1934.

In September 2004, I.B. applied for survivor's benefits.  More 
specifically, she requested special monthly pension to include 
aid and attendance.  On the form for benefits, I.B. wrote that 
she was the surviving spouse of the Veteran and she was living 
with the appellant.  Another form, VA Form 21-534, Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including Death 
Compensation if Applicable), was proffered by the purported 
spouse in September 2004.  

After further review of the claim for benefits, the RO wrote a 
letter to I.B. in January 2005.  In that letter, I.B. was 
informed that because the application for benefits was not 
signed, the application for benefits would not be considered a 
valid claim.  I.B. was asked to sign the form and return it to 
the RO for additional processing.  The Board would note that the 
RO informed I.B. that she needed to provide proof showing that 
she was married to the Veteran when he died.  The RO reported 
that the evidence of record suggested that the Veteran had been 
married to L.M.B. at the same time I.B. said that she was married 
to the Veteran.  I.B. was also asked to provide evidence showing 
that she was living with the Veteran at the time of his death.  

After not receiving the requested information, the RO wrote to 
the purported spouse and informed her that since the RO had not 
received the requested information and the completed form, it was 
denying her claim for benefits.  That letter was sent in March 
2005.  The form was subsequently returned and all known 
information concerning the relationship between I.B. and the 
Veteran was submitted.  This occurred in July 2005.

One month later, in August 2005, the RO sent a letter to the 
appellant informing her that the VA had been informed of I.B.'s 
death.  The RO further stated that it was withdrawing her claim 
for VA benefits.  The appellant was asked to provide a copy of 
I.B.'s Certificate of Death, which she did that same month.  On 
that form, it was indicated that the appellant's aunt had died on 
April [redacted], 2005, and that she had been a widow.  

The appellant then submitted, in September 2005, a letter to the 
RO indicating that she was in disagreement with the RO's denial 
of her aunt's claim.  In the letter, the appellant averred that 
her aunt was medically incapacitated and remained that way until 
she passed away.  The appellant further contended that she had 
attempted to obtain additional information concerning any divorce 
the Veteran may have entered into but was unable to find any 
legal documents attesting to that fact.  She concluded by saying 
that it was her impression that her aunt was married to her uncle 
when he died in 1991.  

The RO then responded in January 2006 to the appellant.  The RO 
stated that no action could be taken on the appellant's claim for 
benefits because the claim was not valid.  It was noted that 
since the appellant's aunt was deceased, she could not file a 
claim for benefits on her behalf.  The RO also reported that 
after reviewing the claims folder there was no entitlement to 
accrued benefits.  

Another letter was sent to the appellant in August 2007.  This 
was in response to documents that were submitted by the appellant 
in July 2007.  In this letter, the RO informed the appellant that 
it could not accept the documents as a "valid appeal because 
[I.B.] did not have a valid claim at the time of death."  The RO 
noted that one of the reasons why there was a problem with I.B.'s 
request for benefits was because the relationship between the 
Veteran and I.B. had not been established.  The RO informed the 
appellant that while the Veteran had been receiving VA benefits 
prior to his death, those benefits were calculated based on the 
Veteran's assertions that he was not married.  The appellant was 
informed that if she disagreed with this decision that she should 
notify the RO why she was disagreeing with the August 2007 
determination.  

The appellant then submitted VA Form 21-601, Application for 
Accrued Benefits Due a Deceased Beneficiary.  On that form, the 
appellant indicated that she had paid some of I.B.'s final/burial 
expenses.  Following receipt of VA Form 21-601, the appellant was 
notified by the RO that it could not approve her claim for 
accrued benefits.  The RO stated that reason why the claim was 
denied was twofold.  First, it stated that the application 
accrued benefits, VA Form 21-601, was not timely filed.  
Moreover, per the RO, even if the claim had been timely filed, 
the evidence of record failed to show that I.B. was entitled to 
benefits at the time of her death.  Again, the fact that the 
issue of whether I.B. was married to the Veteran at the time of 
his death was mentioned as being not resolved and a bar for 
benefits.  After receiving this document, the appellant once 
again expressed disagreement with the action of the RO.  The 
notice of disagreement was proffered in April 2008.

Following the two notices of disagreement submitted by the 
appellant, the RO issued a Statement of the Case (SOC) in August 
2009.  In the Reasons and Bases portion of the SOC, the RO noted 
that during I.B.'s lifetime, her purported marriage was not 
established.  As such, her status as a surviving spouse for VA 
was not proven; because of this, she was due no benefits.  

The appellant then responded with a VA Form 9, Appeal to Board of 
Veterans' Appeals, in which she claimed that her aunt and uncle 
were married at the time of the Veteran's death.  She further 
maintained that her aunt should have been awarded benefits during 
her lifetime because she had applied for them.  The appellant 
also stated that since took care of her aunt prior to her 
passing, it was her belief that any accrued benefits payable to 
the aunt should be paid to her, the appellant.  

After a further review of the claim, it is the opinion of the 
Board that further development should be accomplished with 
respect to this claim prior to the Board issuing a determination 
on the appellant's assertions.  First, the Board notes that the 
record indicates that the Veteran and the aunt were both 
receiving benefits from the Social Security Administration (SSA) 
prior to their deaths. The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must obtain Social 
Security Administration decisions and records which may have a 
bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 
454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found 
that, "[i]n the context of the duty to assist in obtaining 
records, the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390 (2007).  SSA should be contacted to discover 
whether the aunt was receiving SSA in her own right or as the 
spouse of the Veteran and to see if it had copies of any marriage 
certificates and divorce decrees of the Veteran and the aunt.  
Hence, in keeping with the Board's duty to assist, the claim must 
be remanded so that the SSA records may be obtained and 
incorporated into the claims file.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010).

The RO should also attempt to obtain the Veteran's Vocational 
Rehabilitation folder, which according to the cover of the claims 
folder was retired to the Fort Worth Federal Records Center.  
Dependency information was requested from that file by the RO in 
May 2008.  However, there is no indication in the claims folder 
that the Vocational Rehabilitation folder was destroyed or 
otherwise unavailable.  Accordingly, further attempts to obtain 
the file should be made.  

In addition, although the appellant withdrew her request for a 
Board hearing, she had also requested a hearing before RO 
personnel.  She was scheduled to attend such a hearing in August 
2009 but in a statement dated in that same month she indicated 
that she would not be able to attend.  She further appeared to 
request that the hearing be rescheduled at a later date.  
Accordingly, the RO should clarify with her whether she still 
would like to have a hearing before RO personnel.  

The Board would further note that when the RO denied the 
appellant's request for benefits based upon her submission of VA 
Form 21-601, the RO indicated that the appellant's claim for 
benefits was not timely filed.  This was the major basis for the 
denial, with the secondary reasoning being a lack of proof the 
aunt's marriage to the Veteran.  In denying the claim on a 
timeliness basis, the RO had a duty, in generating the SOC, to 
inform the appellant of the laws and regulations regarding the 
timeliness of claims.  That is, the RO had a duty to provide to 
the appellant with an excerpt of 38 U.S.C.A. § 5121(c) (West 
2002) when it published the SOC.  Added to this was the fact that 
when the appellant filed for benefits, she was not asked to 
clarify whether she was applying for last sickness and burial 
expenses, and she was not informed whether she could accrued 
benefits based on her aunt's claim for death pension benefits 
based on factors such as her age, i.e., not being a minor; and 
her extended familiar relationship with the purported wife, i.e., 
that of being a niece.  This should be rectified on remand.  
Finally, as notice was not provided to the appellant pursuant to 
the Veterans Claims Assistance Act (VCAA), this should also be 
rectified on remand.  

Accordingly, the claim is remanded for the following actions:

1.  The AMC should send VCAA notice to the 
appellant pursuant to 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010) and 38 C.F.R. § 
3.159 (2010) concerning her claim for 
accrued benefits to include claims for 
special monthly pension and reimbursement 
for expenses of last sickness and burial.  

2.  Clarify with the appellant whether she 
would like to be rescheduled for a hearing 
before RO personnel.  If so, ensure that 
the requested hearing is scheduled.  

3.  The AMC should contact the Social 
Security Administration (SSA) and ask that 
a search be accomplished of the Veteran's 
and the aunt's record to determine whether, 
at the time of the Veteran's death, he had 
listed the aunt (I.B.) as his spouse.  The 
SSA should also be asked whether SSA has 
copies of the Veteran's marriage 
licenses/certificates along with any 
divorce decrees.  Finally, the AMC should 
request for SSA information concerning 
whether the Veteran received SSA benefits 
as a married individual, whether the aunt 
received benefits as a result of her 
marriage to the Veteran or as a 
single/divorced individual, and whether 
either party listed each other as their 
appropriate survivor.  All information 
obtained from SSA should be included in the 
claims folder for review.

4.  The AMC should attempt to obtain the 
Veteran's Vocation Rehabilitation folder 
which appears to have been retired to the 
Fort Worth Records Center.  All attempts to 
obtain this folder should be fully 
documented in the claims folder.    

5.  The AMC should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2010); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the AMC should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  The SSOC should include 
38 U.S.C.A. § 5121 in its entirety and 
discuss whether the appellant's claim 
was timely, whether (at the time of his 
death) the Veteran and I.B. were 
married for VA purposes, whether I.B. 
was due any accrued benefits, and 
whether the appellant has standing to 
prosecute the special monthly pension 
aspect of the accrued benefits claim 
pursuant to 38 U.S.C.A. § 5121(a)(2).  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.   The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


